Citation Nr: 1618662	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  . Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for hepatitis C, and if so, whether service connection is warranted.  

2.  Entitlement to an effective date earlier than September 23, 2015 for the grant of service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned at a March 2016 Central Office hearing; a transcript is of record.

The issue of entitlement to an effective date earlier than September 23, 2015 for the grant of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A January 2016 rating decision granted service connection for hepatitis C.


CONCLUSION OF LAW

The benefit sought on appeal has been granted as to the issue of entitlement to service connection for hepatitis C; there is thus no allegation of error of fact or law concerning that issue.  38 U.S.C.A. § 7105 (West 2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

An August 2010 rating decision denied reopening of the Veteran claim of entitlement to service connection for Hepatitis C.  See August 2010 Rating Decision; October 2010 Notice of Disagreement.  Subsequently, the September 2012 Statement of the Case (SOC) reopened his claim but denied it on the merits.  See also November 2012 Substantive Appeal (VA Form 9); July 2015 Supplemental SOC (SSOC) (continuing to deny service connection for hepatitis C).  See, too, 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).  However, in a January 2016 rating decision, the RO granted service connection for hepatitis C and assigned an initial rating of 40 percent effective from September 23, 2015.  

Because the Veteran's claim was granted by the January 2016 rating decision, there is effectively no longer any allegation of error of fact or law concerning the issue of service connection for hepatitis C.  There thus remains no case or controversy.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board is dismissing the appeal of the issue of entitlement to service connection for hepatitis C.


ORDER

The appeal of the claim of entitlement to service connection for hepatitis C is dismissed.


REMAND

As mentioned above, the Veteran's claim of entitlement to service connection for hepatitis C was granted in a January 2016 rating decision, which assigned an initial evaluation of 40 percent, effective from September 23, 2015.  


At the March 2016 hearing, the Veteran presented testimony concerning his contention that an effective date earlier than September 23, 2015 was warranted for the grant of service connection for hepatitis C.  The Board hereby accepts the Veteran's testimony concerning his disagreement with the effective date of service connection for hepatitis C assigned in the January 2016 rating decision as a timely notice of disagreement (NOD) with that aspect of the decision.  See 38 C.F.R. § 20.200 (2015) (providing that an appeal consists of a timely filed NOD and, after an SOC has been issued, a timely substantive appeal); 38 C.F.R. § 20.302(a) (discussing time limits for filing NOD's).  See also Tomlin v. Brown, 5 Vet. App. 355 (1993) (reflecting that hearing testimony, when transcribed, can constitute a notice of disagreement).  

An SOC is required when a claimant protests a determination; however, no SOC has been furnished pertaining to the effective date assigned his hepatitis C.  See 38 C.F.R. §§ 19.26, 19.29, 19.30 (2015).  Consequently, the claim for an earlier effective date for the grant of service connection for hepatitis C must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  See also 38 C.F.R. § 19.29.

The Board emphasizes, however, that this claim is not before the Board at this time.  Rather, after issuance of the SOC, if the Veteran remains dissatisfied with the outcome of this issue, he must file a timely substantive appeal (VA Form 9 or an equivalent statement) in order for the appeal to be certified to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case addressing the issue of entitlement to an effective date earlier than September 23, 2015 for the grant of service connection for hepatitis C.  Remind him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal should the claim be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


